PER CURIAM:
William T. Eng appeals the district court’s grant of summary judgment to Norfolk Southern Corp. on his race and national-origin discrimination claims under Title VII and 42 U.S.C. § 1981. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Eng v. Norfolk Southern Corp., No. CA-02-134-7 (W.D.Va. May 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED